Katz, J.,
with whom
Palmer, J.,
joins, dissenting. “Brevity may be the soul of wit, but in legislative drafting, it is rarely the essence of clarity.”1 The cloak of immunity established in the Connecticut Recreational Land Use Act (act); General Statutes §§ 52-557Í through 52-557Í; leaves several important questions of interpretation open to judicial construction. The one at the core of this opinion is whether the act applies to municipalities. In Manning v. Barenz, 221 Conn. 256, 603 A.2d 399 (1992), this court held that the act did apply to municipalities on the basis of the “ ‘clear and unambiguous’ ” definition of the term “owner.” Id., 260. Today, the majority builds on this recent decision to afford immunity pursuant to the act to a municipality that allowed a baseball team playing in a league game to use a field adjacent to the town’s high school without charge whenever school was not in session. Because I do not agree that the act applies to municipalities, I respectfully dissent.
*462If a statute is absolutely clear on its face, legislative history need not be consulted. Rose v. Freedom of Information Commission, 221 Conn. 217, 225, 602 A.2d 1019 (1992). If it is susceptible to alternative conflicting interpretations, however, or if its application to a particular situation reveals a latent ambiguity in seemingly unambiguous language, or if construction of this seemingly unambiguous statute results in an altering of the common law, we look beyond the words of the statute. State v. Blasko, 202 Conn. 541, 553, 522 A.2d 753 (1987). In such cases we will examine the legislative intent, including a consideration of the specific language and its context, pertinent history, the conditions and circumstances surrounding the statute’s enactment, and the objective that the statute was calculated to address. See Beloff v. Progressive Casualty Ins. Co., 203 Conn. 45, 54-55, 523 A.2d 477 (1987); DeFonce Construction Corporation v. State, 198 Conn. 185, 187, 501 A.2d 745 (1985). Use of these tools of construction in this case suggests that the immunity conferred by the act was the carrot that legislators dangled before private landowners to encourage them to make their property available for public recreation. I believe that the decision by this court to include municipalities within the act’s definition of owner is not consistent with the true legislative intent and, in effect, bestows a benefit on government never contemplated.
The language in the act must be examined in the context of what was happening throughout the country at the time of its enactment. “Identifying the societal problems which the legislature sought to address may be particularly helpful in determining the true meaning of the statute.” State v. Parmalee, 197 Conn. 158, 161-62, 496 A.2d 186 (1985). More and more Americans were participating in an expanding range of outdoor recreational activities. Overpopulation and increased leisure time had strained existing public *463recreation areas. State and municipal governments were struggling to locate alternative resources to accommodate increasing demand for recreational property. One such alternative under consideration was the utilization of privately owned land for public recreation. G. Thompson & M. Dettmer, “Trespassing on the Recreational User Statute,” 61 Mich. B.J. 726, 727 (1982).
As part of its attempt to foster availability of private land for public recreational use, the Connecticut legislature created a vehicle to increase public access to private property. Parroting a model act promulgated in 1965 by the Council of State Governments,2 the Con*464necticut legislature enacted General Statutes §§ 23-27a through 23-27k, entitled “An Act Limiting the Liability of Property Owners Toward Persons Using Their Land for Recreation,” in 1967.3 See G. Thompson & M. Dettmer, supra, pp. 726-27. This precursor to the Recreational Land Use Act was intended to target an underutilized resource. “The intention of the act is to encourage the farmer, the party who has hundreds of thousands of acres to invite the public in to make use of the land without having [the] liability that they normally would have under the common law. The Department of Agriculture feels that this would greatly increase the open space use throughout the state of Connecticut.” 12 H.R. Proc., Pt. 9, 1967 Sess., p. 4254, *465remarks of Representative Bernard Avcollie. “It will for the most part in my opinion do something that many of us who live in the rural areas have for a long time wanted. . . . Within a very short driving distance of every major city in this state there are vast areas of land that could be used for recreational purposes and the only thing in the path standing in the way, the only thing which has prevented the owners from allowing use of their land for recreational purposes has been the possible liability which they would incur if people using it for recreational purposes were injured on their land this is the target point of this bill. To say to any landowner if you register your land for recreational purposes and those who come on are injured again through no fault of yours, the owner, then you will not be liable. I think the state of Connecticut and a large percentage certainly of the urban population are going to benefit under this bill, it relieves the state of the necessity for purchasing, it relieves the state of the necessity for maintaining land that could very well serve for picnicking, for hiking, for horseback riding and for many other recreational activities which, because of lack of faith in the urban areas is very limited at the present time.” 12 H.R. Proc., Pt. 9, 1967 Sess., pp. 4255-56, remarks of Representative Robert King. “A review of the legislative history reveals that the clear purpose of § 52-557g is an attempt to satisfy the public’s need for recreational and open space by encouraging private land owners, through limiting their liability, to open their land to public use.” (Emphasis added.) Genco v. Connecticut Light & Power Co., 7 Conn. App. 164, 168-69, 508 A.2d 58 (1986).
Connecticut passed the Recreational Land Use Act in 1971. Without published comment, the legislature repealed §§ 23-27a through 23-27k of title 23, entitled Parks, Forests and Public Shade Trees, and enacted §§ 52-557Í through 52-5571 in its place. Public Acts 1971, *466No. 249. The philosophy behind the legislation was again made clear—to make the option of opening private land for public recreational use more attractive.4 Representative David Lavine, one of the primary sponsors of the act, in his remarks before the House of Representatives, clearly contrasted land owned by private individuals with that owned by federal, state and municipal bodies. “We should realize, though, that neither federal, state or local implementation of recreational plans are going to require or set aside enough land for the recreational needs of our citizens. For certain and many types of outdoor activities such as hiking, hunting, fishing, enjoyment of the rural life in Connecticut, we have long depended and will continue to depend upon the generosity of private owners of land and water to open their property to the use and enjoyment of their fellow citizens.” 14 H.R. Proc., Pt. 4, 1971 Sess., pp. 1804-1805. Representative Lavine’s comments were echoed by sev*467eral other legislators. Senator Romeo Petroni noted that “it is an important bill and . . . it will have I think the positive [e]ffect as far as people who own private lands opening them up for recreation . . . 14 S. Proc., Pt. 4, 1971 Sess., p. 1679.
The act helped to make the option of opening private land for public recreational use more viable by decreasing liability to landowners and decreasing costs to governmental entities seeking to provide recreational lands. Absent the exercise of its right of condemnation, the government is powerless to compel private landowners to open their property for recreational use. Moreover, budget deficits limiting governments’ ability to invest in recreational lands sufficient to satisfy the ever increasing demand effectively eliminated even this option. The act furnished a solution. “[T]his would open up land in the state of Connecticut at no cost to the state, town or federal government at all.” 14 H.R. Proc., Pt. 4, 1971 Sess., p. 1809, remarks of Representative Peter F. Locke, Jr.5
As stated, this act sought to increase the availability of recreational lands by limiting liability for accidents occurring on the property. Landowners are protected in two ways from liability for injuries suffered by entrants. When a landowner directly or indirectly invites another to use his property for a recreational purpose without fees, the entrant does not thereby become a licensee or invitee. General Statutes § 52-557g. The landowner “owes no duty of care to keep the land, or the part thereof so made available, safe for entry or use by others for recreational purposes, or to give any warning of a dangerous condi*468tion, use, structure or activity on the land to persons entering for recreational purposes.” General Statutes § 52-557g (a). Historically, the common law places a successively greater duty on the landowner to visitors, depending on whether the visitor is a trespasser, a licensee, or an invitee. Morin v. Bell Court Condominium Assn., Inc., 223 Conn. 323, 327-28, 612 A.2d 1197 (1992). The act drastically alters these principles. Except where there is consideration; General Statutes § 52-557h; the act fundamentally changes the law by shifting the burden of liability for injuries from the land occupier, who may be in a better position to prevent accidents, to the entrant, regardless of his or her classification at common law, who may be powerless to avoid them. This fundamental change is consistent with the underlying objective of the legislation to encourage free use of land. The act reflects the judgment of the legislature that the public benefit of attracting private landowners to allow their land to be used outweighs the risk of potential injuries.
The inherent costs to society that can result from removing the caretaking responsibilities and duty to warn against known or discoverable hazards imposed upon public landowners at common law, however, are not outweighed by any benefit conferred upon society by the act. Public lands are lands already held open to the public. Accordingly, there is no appreciable benefit derived by cloaking municipalities with this immunity in derogation of the common law.6 In contrast to the private landowner, the act does not prompt or motivate municipalities to do anything different with their land. There is nothing in the legislative history to suggest that the legislature intended or even contemplated *469that the act would provide immunity for governmental entities.7 Therefore, to apply the act to municipalities imposes too high a societal cost and serves no useful or intelligible purpose.
Finally, there is the contrast to be made between our act and legislation in several states that have explicitly extended their states’ recreational use acts to public owners. See footnote 8 of the majority opinion; see also Tenn. Code Ann. § 11-10-102 (1992). In the absence of any express legislative provision covering publicly owned lands, I would refuse to extend the immunity beyond private landowners. See Hovet v. Bagley, 325 N.W.2d 813 (Minn. 1982); Goodson v. Racine, 61 Wis. 2d 554, 213 N.W.2d 16 (1973).
The majority is correct when it states that “Manning dictates that the defendants here were entitled to immunity from liability pursuant to the act.” Because I disagree with Manning v. Barenz, supra, I dissent. *470The protection granted through the act was an incentive for private owners to open up new lands for public use. It was not an attempt to provide an immunity-shield for existing state or municipal recreational areas. “Stare decisis is not an end in itself. If a decision reflects a public policy that is no longer viable, we should not adhere to a precedent in blind imitation of the past.”8 (Internal quotation marks omitted.) Curry v. Burns, 225 Conn. 782, 802, 626 A.2d 719 (1993) (Peters, C. J., dissenting); Brunswick v. Inland Wetlands Commission, 222 Conn. 541, 555, 610 A.2d 1260 (1992).
Accordingly, I would reverse the judgment of the trial court.

 G. Thompson & M. Dettmer, “Trespassing on the Recreational User Statute,” 61 Mich. B.J. 726 (1982).


 The model act provided in part:
“public recreation on private lands: limitations on liability . . .
‘ ‘Section 1. The purpose of this act is to encourage owners of land to make land and water areas available to the public for recreational purposes by limiting their liability toward persons entering thereon for such purposes.
“Section 2. As used in this act:
“(a) ‘Land’ means land, roads, water, watercourses, private ways and buildings, structures, and machinery or equipment when attached to the realty.
“(b) ‘Owner’ means the possessor of a fee interest, a tenant, lessee, occupant or person in control of the premises.
“(c) ‘Recreational purpose’ includes, but is not limited to, any of the following, or any combination thereof: hunting, fishing, swimming, boating, camping, picnicking, hiking, pleasure driving, nature study, water skiing, winter sports, and viewing or enjoying historical, archaeological, scenic, or scientific sites.
“(d) ‘Charge’ means the admission price or fee asked in return for invitation or permission to enter or go upon the land.
“Section 3. Except as specifically recognized by or provided in Section 6 of this act, an owner of land owes no duty of care to keep the premises safe for entry or use by others for recreational purposes, or to give any warning of a dangerous condition, use, structure, or activity on such premises to persons entering for such purposes.
“Section 4. Except as specifically recognized by or provided in Section 6 of this act, an owner of land who either directly or indirectly invites or permits without charge any person to use such property for recreational purposes does not thereby:
“(a) Extend any assurance that the premises are safe for any purpose.
*464“(b) Confer upon such person the legal status of an invitee or licensee to whom a duty of care is owed.
“(c) Assume responsibility for or incur liability for any injury to person or property caused by an act of omission of such persons.
“Section 5. Unless otherwise agreed in writing, the provisions of Sections 3 and 4 of this act shall be deemed applicable to the duties and liability of an owner of land leased to the state or any subdivision thereof for recreational purposes.
“Section 6. Nothing in this act limits in any way any liability which otherwise exists:
“(a) For willful or malicious failure to guard or warn against a dangerous condition, use, structure, or activity.
“(b) For injury suffered in any case where the owner of land charges the person or persons who enter or go on the land for the recreational use thereof, except that in the case of land leased to the state or a subdivision thereof, any consideration received by the owner for such lease shall not be deemed a charge within the meaning of this section.
“Section 7. Nothing in this act shall be construed to:
“(a) Create a duty of care or ground of liability for injury to persons or property.
“(b) Relieve any person using the land of another for recreational purposes from any obligation which he may have in the absence of this act to exercise care in his use of such land and in his activities thereon, or from the legal consequences of failure to employ such care.
“Section 8. [Insert effective date.]” 24 Council of State Governments, “Public Recreation on Private Lands: Limitations on Liability,” Suggested State Legislation (1965) pp. 150-52.


 Public Acts 1967, No. 623.


 Connecticut’s statute, like those of many other states, had its genesis in the model act. G. Thompson & M. Dettmer, “Trespassing on the Recreational User Statute,” 61 Mich. B.J. 726 (1982). The introductory statement of the reasons for the model act is therefore entitled to consideration. The preamble provides: “Recent years have seen a growing awareness of the need for additional recreational areas to serve the general public. The acquisition and operation of outdoor recreational facilities by governmental units is on the increase. However, large acreages of private land could add to the outdoor recreation resources available. . . . [I]n those instances where private owners are willing to make their land available to members of the general public without charge, it is possible to argue that every reasonable encouragement should be given to them.
“In something less than one-third of the states, legislation has been enacted limiting the liability of private owners who make their premises available for one or more public recreational uses. This is done on the theory that it is not reasonable to expect such owners to undergo the risks of liability for injury to persons and property attendant upon the use of their land by strangers from whom the accommodating owner receives no compensation or other favor in return.
“The suggested act which follows is designed to encourage availability of private lands . . . .” 24 Council of State Governments, “Public Recreation on Private Lands: Limitations on Liability,” Suggested State Legislation (1965) p. 150.


 It was also remarked before the Senate that “this is an important bill. And will probably do more to open up land to recreation purposes without the expenditure of a single penny on the part of the state.” 14 S. Proc., Pt. 4, 1971 Sess., p. 1679, remarks of Senator Roger W. Eddy.


 Because immunity conferred by General Statutes § 52-557g is in derogation of the common law, it should be strictly construed to effectuate its intended purpose. McKinley v. Musshorn, 185 Conn. 616, 621, 441 A.2d 600 (1981).


 At common law a municipality was generally immune from liability for its tortious acts. Ryszkiewicz v. New Britain, 193 Conn. 589, 593, 479 A.2d 793 (1984). Its employees had a qualified immunity in the performance of a governmental duty. If an employee misperformed a ministerial act, he was potentially liable; if, however, he misperformed a discretionary act, he was immune from liability subject to three exceptions. Evon v. Andrews, 211 Conn. 501, 505, 559 A.2d 1131 (1989). General Statutes § 52-557n, enacted as part of tort reform in 1986; Public Acts 1986, No. 86-338, § 13; was “intended, in a general sense, both to codify and to limit municipal liability . . . Sanzone v. Board of Police Commissioners, 219 Conn. 179, 188, 592 A.2d 912 (1991). In 1971, when the act was enacted; Public Acts 1971, No. 249; as well as in 1967, immunity for municipalities was alive and well. Accordingly, there was even less incentive to craft the act in order to grant immunity to an entity that was already protected in order to supplement available recreational land.
We have often stated that we will not assume the legislature enacted legislation that serves no useful purpose. Hartford Electric Light Co. v. Water Resources Commission, 162 Conn. 89, 99, 291 A.2d 721 (1971); Anthony v. Administrator, 158 Conn. 556, 565, 265 A.2d 61 (1969). Furthermore, if a statute is susceptible to an interpretation by which such a consequence can be avoided, that interpretation will be found. Hartford Electric Light Co. v. Water Resources Commission, supra.


 Although we look to legislative inaction following a decision by this court to signify its acquiescence in our interpretation of a particular section; see, e.g., Scheyd v. Bezrucik, 205 Conn. 495, 506-507, 535 A.2d 793 (1987); the ink on Manning v. Barenz, 221 Conn. 256, 603 A.2d 399 (1992), has barely dried. I, therefore, hesitate to draw any conclusion from the lack of legislative response to this court’s interpretation of the act.